Citation Nr: 1343121	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  96-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, diagnosed as irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for a gastroesophageal disorder, claimed as a hiatal hernia and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to May 1984 and from August 1991 to May 1992.

This matter is on appeal from a September 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran testified before a Veterans Law Judge (VLJ) in April 2000 and before a second VLJ in April 2006. Transcripts of both hearings are of record.  VA regulations require that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012). Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all VLJs who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

After the Board received notice that the Veteran is currently incarcerated, a letter was sent to the detention center where he was last known to be in custody, informing of his right of a hearing before a third VLJ.  This letter also specifically informed him that if no response was received within 30 days, the Board would presume that a third hearing was not desired.  To date, no response has been received.  Thus, although this appeal must be considered by a panel of three VLJs, it may be considered without testimony at a hearing before the third VLJ.

Next, the Board notes that the Veteran's claim for a "stomach disability" has included consideration of various disorders, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).  While both of these disorders affect the digestive tract, it should be emphasized that these are separate and distinct disorders.  They are addressed by separate diagnostic codes, and there is nothing that would necessarily preclude the Veteran from being service-connected for both disorders.  Compare 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (addressing hiatal hernias) with 38 C.F.R. § 4.114, DC 7319 (addressing irritable colon syndrome); See also 38 C.F.R. § 4.14 (avoidance of pyramiding).  As such, these disorders have been recharacterized as separate issues.  

The issues on appeal were previously remanded by the Board in December 2000, August 2005, May 2007 and October 2012. The issues of entitlement to service connection for a gastroesophageal disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran served on active duty in the Southwest Asia theater of operations, and his IBS is a chronic qualifying disability based on such service.


CONCLUSION OF LAW

IBS was related to service in the Southwest Asia theater of operations.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, the United States Court of Appeals for the Federal Circuit has recently held that service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, IBS is not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

Compensation may be also paid to a Persian Gulf Veteran when the evidence establishes: 
a. that he or she is a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability; 
b. that this disorder became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and 
c. that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 
38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from:
* an undiagnosed illness; 
* a medically unexplained chronic multisymptom illness such as, but not limited to, chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome that is defined by a cluster of signs or symptoms; or 
* any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is claiming entitlement to service connection for IBS, which he asserts has been persistent since his active duty service in the Persian Gulf.  Based on the evidence of record, the Board determines that service connection should be granted for this disorder.  As an initial matter, the evidence clearly establishes that the Veteran is a Persian Gulf Veteran as is contemplated by VA regulations.  Specifically, his DD-214 indicates that he was specifically activated from the Army Reserve for service in the Persian Gulf.  Moreover, he was in receipt of the Southwest Asia Service Medal.  Therefore, the Veteran is a "Persian Gulf Veteran" for purposes of 38 C.F.R. § 3.317.

Moreover, the evidence also establishes that the Veteran has IBS, which has been identified by various evaluating physicians since soon after he returned from active duty, and that it does not appear to be related to any specific etiology.  Not only were any of his evaluating physicians able to identify a medical etiology for such symptoms, but some possibilities were specifically ruled out.  For example, at his November 2010 VA examination, the examiner noted that there was no evidence of ulcerative colitis or Crohn's disease, and a fecal analysis in July 1996 also revealed no parasitic infiltration.  Therefore, the Board concludes that the Veteran's IBS qualifies as a "qualifying chronic disability," as it no other apparent explainable etiology.  

This conclusion is substantially supported by the opinion of a VA examiner who evaluated the Veteran's symptoms in November 2010.  On that occasion, the Veteran stated that he began to experience "repetitive episodes" of diarrhea, and continued to experience frequent episodes of loose stools since that time.  After the examination was completed, the examiner diagnosed IBS, and opined that it was at least as likely as not related to the Veteran's active duty service in the Persian Gulf.  In providing this opinion, the examiner pointed out that IBS was "now considered a presumptive condition under exposures to Gulf War illnesses."  The Board is able to infer from this statement the examiner's belief that the Veteran's IBS is of the type contemplated by 38 C.F.R. § 3.317 (2012).

In light of the above discussion, the Board concludes that the preponderance of the evidence is in support of granting service connection for this claim.  As such, the appeal is granted to this extent.


ORDER

Service connection for a gastrointestinal disorder, diagnosed as IBS, is granted.


REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder (to include depression and PTSD) and for a gastroesophageal disorder have been remanded by the Board on four prior occasions.  In the most recent of these remands, in October 2012, the Board determined that the November 2010 VA examination regarding the Veteran's GERD complaints was inadequate, and that a new examination was required.  The Board also determined that the RO must contact the Veteran and determine whether he has undergone any additional private treatment, as well as whether he experienced any stressors that may serve as a basis for PTSD  

It was noted during this Remand that the provisions relating to the establishment of service connection for PTSD in 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).

Under this amendment, if a veteran's claimed stressor claimed is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then the veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.

In accordance with the Remand instructions, the RO twice sent a letter to the Veteran's address of record in Cleveland, Ohio, requesting that he provide information regarding his specific stressor experiences, as well as information regarding any private treatment he may have received.  This letter, as well as a copy of the October 2012 Remand which was also sent to his address of record, were both returned as undeliverable.  After conducting a diligent search for an updated address of record, the RO determined that the Veteran could not be located, and readjudicated the claims based on the available evidence of record via a January 2013 supplemental statement of the case.  It also does not appear that the Veteran was ever scheduled for the required examination. 

However, as was correctly noted his representative in March 2013, the Veteran notified the VA Pension Management Center in Milwaukee, Wisconsin, in October 2012 that he was currently incarcerated in Brunswick, Georgia.  In fact, Pension Management Center sent a letter to the Veteran in November 2012 indicating its intent to reduce his benefits to the level allowable for incarcerated veterans.  

Even though the Pension Management Center is a separate entity from the RO that has jurisdiction of this appeal (and is actually located in different part of the country) it is reasonable for a veteran to presume that providing notice of a change of address to one organization within VA is sufficient notice for all other VA organizations as well. Thus, the fact that he did not receive the notice letter or a copy of the October 2012 Remand was not the result of his inaction.   

Although it is unclear whether the Veteran is still incarcerated at that location, his presence at that location was confirmed by his representative as recently as April 2013.  In any event, these issues must be again remanded in order for the Veteran to be located and provided with the notice letters and examinations that were required in the Board's October 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the VA Medical Center in Cleveland, Ohio, or from any other VA medical facility for the period since October 2011.

If the Veteran has received any non-VA treatment for the issues on appeal, and the records of such treatment are not already of record, the RO should attempt to acquire such records after obtaining the Veteran's authorization.  Particular attention should be given to any treatment records that were generated during his incarceration.  

2.  Verify the Veteran's current address of record, to include any correctional or detention facility if still incarcerated.  

After his address has been ascertained, send the Veteran a letter informing him of the evidence required to establish service connection for PTSD, including an explanation as to the language of the new regulation concerning PTSD found at 75 Fed. Reg. 39,843 - 39,852. The Veteran should also be invited to submit any pertinent evidence in his possession. The RO/AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims file for review.

3.  Request from the Veteran all information concerning his reported in-service stressor events while stationed in Southwest Asia.  Upon receipt of the above answers, the RO/AMC should forward any available relevant information to the US Joint Service Records Research Center (JSRRC) in order to corroborate any specifically alleged events.  

4.  Schedule the Veteran for VA examination to address his gastroesophageal symptomatology.  The claims folder must be made available and reviewed by the examiner. All indicated studies deemed necessary by the examiner should be performed. All findings of these tests should be reported in detail.

Upon completion of this examination, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that the Veteran's gastroesophageal disorder had its onset in or is otherwise etiologically related to active service.  It would be of great benefit if the examiner were to discuss any conditions that may be consistent with his service in the Southwest Asia theater of operations.  

5.  Schedule the Veteran for an examination with a VA psychiatrist in order to determine the nature and etiology of any acquired psychiatric disorder that may exist such as PTSD or depression or bipolar disorder. The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity. Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.  It would also be helpful if the examiner were to discuss the previous examinations which did not diagnose any specific psychiatric disorder.  

With regard to both examinations, all opinions must be accompanied by an adequate reasons and bases.  Such reasons and bases may include, but are not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, especially prior VA examination reports. 

If either examiner cannot provide the requested opinions without resorting to mere speculation, he or she should provide a complete explanation stating why this is so. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Even if the Veteran is incarcerated, the RO should ensure that the possibility of conducting an examination at the detention facility be explored.  If an examination is infeasible, the reasons why should be indicated in the record.  

6. After completion of the foregoing, readjudicate the claims on appeal. If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_______________________________    	_______________________________
    	F. JUDGE FLOWERS  		DEREK R. BROWN
      	Veterans Law Judge, 	 	Veterans Law Judge, 
      Board of Veterans' Appeals 		Board of Veterans' Appeals




_________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


